                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION




TIMIKA CHRISTOPHER for KCH, and
on behalf of KCH,

             Plaintiff,

v.                                                Case No. 1:19-cv-107
                                                  Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,


            Defendant.
__________________________________/

                                       JUDGMENT

             In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

             IT IS SO ORDERED.



Dated: March 31, 2020                                     /s/ Ray Kent
                                                          United States Magistrate Judge
